  Case 3:19-cv-00054-GMG Document 34-2 Filed 04/30/19 Page 1 of 2 PageID #: 318




As Jefferson County School System Evolves, Board of Ed Adapts
Staff Contributor July 17, 2017 Education

The Jefferson County Board of Education (BOE) signed a contract at the BOE meeting on
Monday, June 12, to buy 150± acres of land to accommodate future student growth in the
county.

Jefferson County Schools is growing by an average of 71 students per year, with growth
distributed unevenly throughout the county. The redistricting plan developed this year was the
short-term step to address overcrowding of Jefferson County’s schools, while the purchase of
land and eventual building of additional schools will address long-term needs. Based on the data
analysis conducted, at current rates, the land purchase will accommodate the next 35 years of
student growth in Jefferson County.

The BOE has been strategically planning this move for several years. First, the Board began
setting aside protected funding that could only be used for land and building purchase for
growth. After many years, the Board accrued enough funding to be able to complete the purchase
of the land without going to the tax payers for a bond.

“We want to use tax dollars carefully and consciously, treating your money as if it were our
own,” said Superintendent of Jefferson County Schools, Bondy Shay Gibson. “This is why
we’ve been sure to do our due diligence in saving carefully over time and researching all of our
options to find the one that is the absolute best deal for Jefferson taxpayers.”

Second, the Board was careful in researching the best property to meet the growing needs of the
system. The strategic location of this property was determined based on research related to the
specific growth areas in the county. The Thrasher architecture firm donated their time free of
charge to perform a comparative analysis of all available land. After narrowing the potential
school sites to the top location, the district completed extensive soil sampling that ensured the
piece of land could easily accommodate construction of’ three full schools (elementary, middle,
and high) at the lowest possible cost with no surprises.

Throughout the entire research and purchase process, the Board has worked closely with the
West Virginia School Building Authority to ensure that this site meets their criteria and will be
eligible for funding when school building becomes necessary.

“This is an exciting time for Jefferson County Schools. Our population growth is a challenge that
I’ll gladly take to seek solutions to make our school system one of the strongest in West
Virginia,” said Scott Sudduth, BOE president.

The land acquisition is part of a Comprehensive Educational Facilities Plan (C.E.F.P) that the
state of West Virginia requires each school to revise and update every ten years. The next 10-
year cycle will begin planning in 2018. Jefferson County Schools will gather feedback from the
community, as well as work with an outside consultant to create this revised plan. The
consultant’s services will be funded by the West Virginia Building Authority.
                                                                                            LAINTIFFS
                                                                                             EXHIBIT
 Case 3:19-cv-00054-GMG Document 34-2 Filed 04/30/19 Page 2 of 2 PageID #: 319




To learn more about this project, click here.

ARTICLE SUBMITTED BY: Jefferson County Public Schools

With a total of 17 schools, JCPS employs more than 1,100 staff members and enrolls more than
9,000 students. Since 2000, Jefferson County has been one of the fastest growing localities in
West Virginia, experiencing more than 30 percent growth in its population.

Share this:
